DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 02nd, 2020 has been acknowledged.  By this amendment, claims 1 and 6 have been amended, and claims 9-11 have been newly added.  Accordingly, claims 1-11 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to the title has been entered.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Leon Radomsky (Reg. No. 43,445) on February 24th, 2021.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph [0001] immediately following the title, under RELATED APPLICATIONS, line 2, after “on November 6, 2018," please insert --now U.S. Patent No. 10,903,230,--.
In the claims:
Please cancel dependent claims 10 and 11.

Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 02nd, 2020 (see Applicant’s remarks on page 7, line 11 to page 14, line 19), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the laterally-insulated via structure further comprises a lower insulating spacer that laterally surrounds the lower conductive via portion and a lower portion of the cylindrical sidewall of the one of the electrically conductive layers laterally surrounds an upper portion of the lower insulating spacer, wherein a dielectric material layer is located on the lower portion of the cylindrical sidewall of the one of the electrically conductive layers, and the upper portion of the lower insulating spacer contacts the dielectric material layer, 
Claims 2-9 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892